EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Axel Nix (Reg. No. 59,184) on 3/23/21.

In the claims section
In claim 8, please replace line 28 with
--wherein the axle unit has a continuous axle and disc brake components--



REASON FOR ALLOWANCE
Claim 1-8, 11, 13, and 14 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The after-final amendments received 3/19/21 now places the application in condition for allowance.  The prior art of record does not disclose or make obvious using the claimed removal tool against a counter-supporting end face with is part of a disc brake component.
As independent claims 1, 8, and 14 are allowed, so are dependent claims 2-7, 11, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/22/21                                                                                                                                                                                                           /EUGENE L KIM/  Supervisory Patent Examiner, Art Unit 3711